By the Court.
The doctrine of merger of a simple contract in the higher security of a judgment on such contract is wholly inapplicable to this case. The note in suit was pledged as collateral security for a debt due to the plaintiffs from the pledger, and this pledge continued valid and effectual until such debt was paid or discharged, notwithstanding the evidence of it had been changed from a promissory note to a judgment of a court of record thereon.
The evidence established that the plaintiffs received the note from the holder before its maturity, without any knowledge of the circumstances under which the defendants had delivered it to the payee, or the purpose for which the latter delivered it to the holder, and that it was held by the plaintiffs as collateral security for a valid debt due from the holder to them. Under the decisions of the court, these facts proved that the plaintiffs were bond fide holders for value and without notice, and were therefore entitled to recover to the extent of their debt for which the xote was pledged as collateral security. Stoddard v. Kimball, 6 Cush. 469. Exceptions overruled.